DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the amendment filed on 01/05/2021.
Claims 1, 5, 6 have been amended. 
Claims 1-20 are pending in the application.
This is a Non-Final rejection.

Examiner’s Remarks
Claims 1-8 are previous allowed.
Although the pending claims have been amended (see amended claims 1, 5 and 6), the amendment does not preclude claims 1-18 form allowance.

Response to Arguments
With respect to claim 9 Applicant argues that Hussain as modified by Barker does not disclose, teach, or suggest "an integrated wireless network processor chip... comprising: a wireless radio... a processor...located on a same chip as the wireless radio... and memory in 
After a careful review the Examiner submits that Applicant argument is found convincing. Therefore, the rejection is withdrawn. 

Although the applicant’s invention as a whole, is taught by Hussain, Hussain does not disclose the “integrated wireless network processor chip.”  However, the idea of having multiple protocols run on single chip is not novel and is well known. For instance, multiple communication protocols/multi-band radio (or dual radio) on a chip (IC) is well known. 
To that end, an update search reveals Patent US 8,350,763 B2 to Rappaport, titled Active antennas for multiple bands in wireless portable devices, discloses a combined multiband transceiver 44 (Fig. 4) which may include, for example, GSM, Bluetooth, UWB, WiMAX all on one chip--eventually software designed radio be a part of the chip. 
Therefore, the Examiner submits that Rappaport is only used to disclose that one skilled in the art would think to use a single chip instead of multiple chips because it within the appreciation of one skilled in the art that, multiple protocols could be integrated within a single multiband transceiver chip, such as is shown in FIG. 4, see abstract and col. 6 lines 36-51 and line 52-60.
Applicant arguments are thus moot in view of the new rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 9,618,222 B1) hereinafter Hussain in view of Patent US 8,350,763 B2 to Rappaport.

Regarding claim 9. Hussain discloses A building management system, the system comprising: 
one or more HVAC devices, Fig. 2 SmartVent 288; and an HVAC controller, control circuitry for the SmartVent 1701 of FIG. 17, the HVAC controller comprising an integrated wireless network processor chip, (this is not disclosed by Hussain), the integrated wireless network processor chip comprising: a wireless radio configured to communicate with the one or more HVAC devices, printed circuit board (PCB) 605 of FIG. 6 comprising a wireless radio/wireless chip 608 connected to an antenna 674; (see also SmartVent Controller 1701 of FIG. 17, transceivers (e.g., ICs) 1774 connected to antenna(s) 1775)
a processor in communication with the wireless radio and located on a same chip as the wireless radio, CPU 610 on printed circuit board (PCB) 605 of FIG. 6; see also CPU 1703 on  SmartVent Controller 1701 of FIG. 17; and 
memory in communication with the wireless radio and located on the same chip as the wireless radio, memory/RAM 609 on Fig. 6; memory 1729 (including  RAM,ROM 1705, 1706) on Fig. 17, see col. 28 lines 5-6; 
wherein the integrated wireless network processor chip provides communication with the one or more HVAC devices using a first communication protocol associated with a first communication stack contained in the memory, and provides communication with a user device using a second communication protocol associated with a second communication stack contained in the memory, SmartVent Controller 1701 of FIG. 17 uses stored program component 1735 in memory 1729 to provides interfaces 1710 to allow users to communicate, and/or connect to a communications network 1713 using WiFi protocol/ second communication protocol, col. 26 lines 28-32, (WiFi). 
Still with stored program component 1735 in memory 1729, Hussain discloses SmartVent Controller 1701 of FIG. 17 communicates with peripheral devices 1712/HVAC devices with other protocols. 
However, Hussain does not explicitly disclose, an integrated wireless network processor chip providing multiple protocols.
Rappaport discloses an integrated wireless network processor chip providing multiple protocols, multiple bands in wireless portable devices, discloses a combined multiband transceiver 44 (Fig. 4) which may include, for example, GSM, Bluetooth, UWB, WiMAX all on one chip--eventually software designed radio be a part of the chip, col. 6 lines 36-51 and line 52-60. 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify Hussain with Rappaport to use a single chip instead of multiple chips because it within the appreciation of one skilled in the art that, multiple protocols could be integrated within a single multiband transceiver chip, such as is shown in FIG. 4, see abstract and col. 6 lines 36-51 and line 52-60.
Regarding claim 10. Hussain discloses, wherein the second communication protocol is a Wi-Fi protocol, col. 26 lines 28-32, (WiFi).  
Hussain does not disclose, the first communication protocol is a building automation and control network protocol.
Barker discloses first communication protocol is a building automation and control network protocol, [0062]; BACnet protocol.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify Hussain with Barker to adjust building /environmental control parameter related to building automation system, see abstract.
Regarding claim 11. Hussain discloses, wherein the second communication stack facilities communication using a JavaScript Object Notation communications protocol, col. 36 line 11, JavaScript Object Notation (JSON).Regarding claim 12. Hussain discloses, wherein the memory further includes a third communication stack, col. 36 lines 6-27; Application Program Interfaces (API) information passage; (distributed) Component Object Model ((D)COM), (Distributed) Object Linking and Embedding ((D)OLE), and/or the like), Common Object Request Broker Architecture (CORBA), Jini local and remote application program interfaces, JavaScript Object Notation (JSON), Remote Method Invocation (RMI), SOAP.
Regarding claim 13. Hussain as modified with Rappaport discloses, wherein the integrated wireless network processor chip further comprises control logic, multiple bands in wireless portable devices, discloses a combined multiband transceiver 44 (Fig. 4) which may include, for example, GSM, Bluetooth, UWB, WiMAX all on one chip--eventually software designed radio be a part of the chip, col. 6 lines 36-51 and line 52-60. Furthermore, Rappaport discloses control logic, (col. 8 lines 20-22): logic that instructs the particular transmitter in the particular band to transmit.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify Hussain with Rappaport to use a single chip instead of multiple chips because it within the appreciation of one skilled in the art that, multiple protocols could be integrated within a single multiband transceiver chip, such as is shown in FIG. 4, see abstract and col. 6 lines 36-51 and line 52-60.
Regarding claim 14. Hussain discloses, wherein the control logic controls the one or more HVAC devices, col. 24, line 63 and col. 27, lines 11-16; peripheral devices 1712 connects / communicates with CPU 1703. Regarding claim 15. Hussain discloses, wherein the integrated wireless network processor chip is configured to provide a user interface on the user device, the user interface comprising at least one of data from the one or more HVAC devices, configuration information for the HVAC controller, and commissioning information for the HVAC controller,  col. 10 lines 28-34 and col. 16, lines 45-57;  setting a controller user interface instantiated on a user device (for atmospheric settings may include temperature, humidity, fresh air (e.g., opening mechanized windows), natural sunlight percentage (e.g., automated blinds), artificial sunlight percentage (e.g., light adjustments), brightness, noise level, etc.), and the target for such settings may also be specified such as an area (e.g., room, floors, home, buildings, campus, etc.), Fig. 12.
However, Hussain does not explicitly disclose, an integrated wireless network processor chip.
Rappaport discloses an integrated wireless network processor chip providing multiple protocols, multiple bands in wireless portable devices, discloses a combined multiband transceiver 44 (Fig. 4) which may include, for example, GSM, Bluetooth, UWB, WiMAX all on one chip--eventually software designed radio be a part of the chip, col. 6 lines 36-51 and line 52-60. 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify Hussain with Rappaport to use a single chip instead of multiple chips because it within the appreciation of one skilled in the art that, multiple protocols could be integrated within a single multiband transceiver chip, such as is shown in FIG. 4, see abstract and col. 6 lines 36-51 and line 52-60.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni (US 2016/0249281 A1) in view of Patent US 8,350,763 B2 to Rappaport and further in view of Quam et al. (US 2015/0159895 A1) hereinafter Quam.
Regarding claim 16. Sahni discloses, A method of communicating with a plurality of networks using an integrated wireless network processor chip, the method comprising: initializing the integrated wireless network processor chip, (processing unit 1210 is a microcontroller or System on Chip (SoC) shown on Fig. 12); Fig. 4, step 410 initialization by 210 shown in Fig. 2A, establishing a first wireless network and a second wireless network using the integrated wireless network processor chip, first wireless network and second wireless network (cellular 211 and WLAN 224), [0048]; 
verifying a network connection of the integrated wireless network processor chip to the first wireless network and the second wireless network, [0052]: controller communicates via cellular link 235 to base station 231 , and also [0055], communicates with modules 220 using WLAN ([0061] and fig. 3 steps 312, 316); 
Sahni does not explicitly disclose integrated wireless network processor chip as required.
Rappaport discloses an integrated wireless network processor chip providing multiple protocols, multiple bands in wireless portable devices, discloses a combined multiband transceiver 44 (Fig. 4) which may include, for example, GSM, Bluetooth, UWB, WiMAX all on one chip--eventually software designed radio be a part of the chip, col. 6 lines 36-51 and line 52-60. 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify Hussain with Rappaport to use a single chip instead of multiple chips because it within the appreciation of one skilled in the art that, multiple protocols could be integrated within a single multiband transceiver chip, such as is shown in FIG. 4, see abstract and col. 6 lines 36-51 and line 52-60.
However, Sahni as modified with Rappaport does not disclose 
a first data request from the first wireless network and a second data request from the second wireless network; and updating one or more parameters based on the processed first data request and the processed second data request. 
Quam discloses a first data request from the first wireless network and a second data request from the second wireless network; and updating one or more parameters based on the processed first data request and the processed second data request, Fig. 2; [0108]; HVAC controller 18 with first communications port 52 for communicating over a first network 54 (wireless local area network (LAN)), and a second communications port 56 for communicating over a second network 58 (wide area network or global network (WAN) including, for example, the Internet).  [0123], [0128] HVAC controller 18 receives and/or download an HVAC operating schedule and operating parameter settings reflective of a user's preferences from the web server 66 over the second network 58. HVAC controller 18 provides upgrade over the first network 54 and/or the second network 58, in response to a user's request.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify Sahni and Rappaport with Quam to adjust building /environmental control parameter to adjust user life-style, see abstract.

Regarding claim 17. Sahni discloses, wherein the first network is a building automation and control network, see abstract and [0015]; controller configured as a WLAN soft AP that communicates with a plurality of home automation and security modules, and HVAC.Regarding claim 18. Sahni discloses, wherein the second network is a Wi-Fi network, [0058]. 

Allowable Subject Matter
Claims 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed for reciting combination of device features such that integrated wireless processor chip comprises a processor, a wireless radio, memory in communication with the wireless radio and located on the same chip as the wireless radio, to communicate with user using the Wi-Fi communications protocol; the claim further requires the integrated wireless network processor chip is configured to receive data from the one or more BMS devices via the wireless radio, format the data from the one or more BMS devices using the processor, and send the data from the one or more BMS devices via the wireless radio to the user device using the Wi-Fi communications protocol; and wherein the integrated wireless network processor chip is configured to receive data from the user device via the wireless radio, format the data from the user device using the processor, and send the data from the user device via the wireless radio to the one or more BMS devices using the building automation and control network communications protocol. 
Therefore, claim 1 is allowed; thus claim 1-8 is allowed.
Pat. No.: US 9,618,222 B1 to Hussain discloses printed circuit board (PCB) 605 of FIG. 6 comprising a wireless radio/wireless chip 608 connected to an antenna 674; Fig. 17, transceivers (e.g., ICs) 1774 connected to antenna(s) 1775) memory/RAM 609 on Fig. 6; memory 1729 on Fig. 17, col. 28 lines 5-6. However, Hussain does not disclose the integrated wireless processor chip with the combination of features in limitations as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        04/08/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414